IN THE COURT OF APPEALS OF IOWA

                                    No. 17-1800
                               Filed January 9, 2019


JOHN NELL MITCHELL,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      An applicant appeals from the summary dismissal of his application for

postconviction relief. AFFIRMED.




      Eric D. Tindal of Keegan Farnsworth & Tindal, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Aaron Rogers, Assistant Attorney

General, for appellee State.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


McDONALD, Judge.

       At issue in this appeal is whether the district court erred in summarily

dismissing as time-barred John Mitchell’s third application for postconviction relief.

We conclude it did not. In 2002, Mitchell was convicted of three counts of sexual

abuse in the second degree and sentenced to seventy years’ incarceration. The

supreme court affirmed his convictions on direct appeal. See State v. Mitchell, 670

N.W.2d 416, 425 (Iowa 2003). In 2013, this court affirmed the denial of Mitchell’s

second application for postconviction relief. See Mitchell v. State, No. 09-0610,

2013 WL 750121, at *1 (Iowa Ct. App. Feb. 27, 2013). The application at issue in

this appeal was filed in May 2016, almost thirteen years after procedendo issued

on direct appeal. There is no disputed issue of fact that would bring the case within

the three-year statute of limitations. See Iowa Code §822.3 (2016). We affirm the

judgment of the district court.

       AFFIRMED.